DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-13 are presented for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by   James Logan et al. (US Publication No.  2007/0026852 A1 and Logan hereinafter).

  	Regarding Claim 1, Logan teaches a method for operating a computing device, the method comprising:
  	(a) determining a communication identifier   (i.e. calling a particular called telephone number)  Para [0052] of an incoming communication (i.e. called telephone number)  Para [0052]; (b) initiating   (i.e. initiating functions)  Para [0041]  retrieval process to retrieve information (i.e. cellular phone systems)  Para [0033] associated with the communication identifier    (i.e. caller  and called parties)  Para [0046] from a predetermined network location of a network authority  (i.e. communications subsystem for establishing a telephone connection via the telecommunications network )  Para [0017] and (identifying telephone numbers) Para [0074] ; and (i.e. cellular phone systems)  Para [0033] and (c) rendering the retrieved information  (i.e. certain numbers or types of numbers )  Para [0062] using the computing device  (Figure 2, whole figure) supra:  
    PNG
    media_image1.png
    488
    243
    media_image1.png
    Greyscale
.  

  	Regarding Claim 2, Logan teaches wherein (a) includes determining a phone number of an incoming call, Short Message Service (SMS) message or Multimedia Message Service message (MMS)  (i.e. SMS messages)  Para [0112].  

  	Regarding Claim 3, Logan teaches wherein (a) through (c) are performed by at least one of a phone application, voice network service or messaging application  (i.e. voice mail system)  Para .[0103-0104].  

  	Regarding Claim 4, Logan teaches  wherein at least one of (a) through (c) is performed by an operating level component of the computing device  Figure 1, whole figure, infra:

    PNG
    media_image2.png
    525
    444
    media_image2.png
    Greyscale

.  

  	Regarding Claim 5, Logan teaches wherein (a) through (c) are performed on the computing device in response to an incoming call, and while the incoming call is pending on the computing device before being answered  (i.e. Message waiting indication: a visual cue displayed to the user indicates when one or more voicemail messages are pending, preferably with an indication of the pending message count)  Para [0097].  

  	Regarding Claim 6, Logan teaches  wherein (c) includes displaying branding content of an entity that is authenticated by the network authority as being associated with a phone number of an incoming call or message  (i.e. business continually present their brand)  Para [0009].  
  	Regarding Claim 7, Logan teaches wherein (b) includes making a determination as to whether locally stored information is associated with the identifier, and then performing a network retrieval based on the determination  (i.e. telecommunications network for establishing a telephone connection via said telecommunications network with a remote location designated by a telephone number designating a called person or entity at said remote location, one or more processors connected to said communications subsystem for receiving a script file transmitted from said remote location via said telephone connection) Para [0153].  

   	Regarding Claim 8, Logan teaches wherein (b) is performed when the determination is that no locally stored information is associated with the identifier  (i.e. The ring-back message a caller hears while waiting for the caller to answer may also be locally stored on the calling telephone and played back while the caller waits for a called party to answer.)   Para [0152].  

  	Regarding Claim 9, Logan teaches  wherein initiating the retrieval process includes making a secure connection to the network location  (i.e.  user name and password protection mechanisms)   Para [0069].  

  	Regarding Claim 10, Logan teaches  wherein the incoming communication is communicated to the computing device over at least one of a Public Switch Telephone Network ("PSTN"), cellular network, or Internet Protocol network  (i.e. PSTN)  Para [0045].  

  	Regarding Claim 11, Logan teaches further comprising: displaying, in connection with an incoming call or message, one or more features to perform a corresponding one or more alternative actions other than answering the incoming call  (i.e. calling party placing an outgoing call… or privacy options may be chosen)  Para [0046].  

  	Regarding Claim 12, Logan teaches further comprising: displaying a feature to enable a user to provide input about an incoming call or message to the network authority (i.e. calling party placing an outgoing call… or privacy options may be chosen)  Para [0046].  

  	Regarding Claim 13, Logan teaches  wherein (c) includes displaying the retrieved information as part of a header or message body of an incoming message  (i.e. text message is displayed )  Para [0109]  or( SMS or similar messages)  Para [0112].

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10547739. 
           Although the claims at issue are not identical,  but they are not patentably distinct from each other because they  are both exhibiting similar independent network authority for contact information with communication identifiers for receiving  incoming communications.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interpret the limitations of the instant application, which is the fact The Same Invention in Claims 1-13 of US Patent Application No. 17/228074 and Claims 1-13 of US Patent No. 10547739 since they are utilized the similar network authority for contact information with communication identifiers for receiving  incoming communications.  It is obvious to a person having ordinary skill in the art to remove steps or elements from a previously filed claim absent evidence of criticality of the step.   The rationale why a modification such as removal of steps does not appear to render the prior art unsatisfactory for its intended purpose. As such the removal is obvious. 
 The claims are rejected under obvious type double patenting because although different they are alleged not patentably distinct, they have a common inventor. The invention is also commonly owned by NewStar, Inc.  at the time of invention. 
This is an obviousness-type double patenting rejection.   Further claim tables are provided below. 
The Claims 1-13, of current application and U.S. Patent No.  10547739 are compared as follows, showing the obviousness of the teachings of the patent to the claimed invention: 

  Current Application
  US Patent No.  10547739
Claims 1 (for example):
 Claim  1 (for example): 
A method for operating a computing device, the method comprising:
(a) determining a communication identifier of an incoming communication; 
(b) initiating a retrieval process to retrieve information associated with the communication identifier from a predetermined network location of a network authority; and

 (c) rendering the retrieved information using the computing device.
A method for operating a computing device, the method comprising: 
(a) determining a phone number of an incoming communication; 
(b) initiating a retrieval process to retrieve information associated with the phone number from a predetermined network location of a network authority, wherein the information is retrieved from a database storing phone numbers associated with a plurality of end-user devices, and wherein an entity authorized with the network authority to use the phone number provides the information to the network authority to associate the information with the phone number;
 and (c) rendering the retrieved information and the phone number of the incoming communication using the computing device.



 
 



In addition,  although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of each claim in the present application is essentially identical to the scope of a corresponding claim in the instant application and US Patent No.10547739, as indicated in the above claim diagram (see above for details).

Also, it is noted, claims 1-13 of current application and claims 1-13 of U.S. Patent No.  10547739 are exhibiting similar network authority for contact information with communication identifiers for receiving  incoming communications, similarly. 


			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Logan et al. (US Publication No.  2007/0026852 A1),  “Multimedia telephone system” (February 1, 2007).

2.  Cody et al. (US Patent No.  10547739 B2), “Computing device and system for rendering contact information that is retrieved from a network service” (January 28, 2020).



Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or L95» and voice
proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov